Order denying the petitioner’s application for an order directing the board of standards and appeals of the city of New York to certify and return to the Supreme Court then- proceedings, decisions and actions concerning the application and appeal of the petitioner to set aside and annul the determination of the board of standards and appeals, reversed on the law and the facts, without costs, and motion granted, without costs. The petition was filed within the time provided by the Administrative Code.  Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.